                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:19-CV-149-DCK

 LIVE WELL HOMES, LLC,                              )
                                                    )
                 Plaintiff,                         )
                                                    )
     v.                                             )       ORDER
                                                    )
 INVITATION HOMES, INC.,                            )
                                                    )
                 Defendant.                         )
                                                    )

          THIS MATTER IS BEFORE THE COURT sua sponte regarding settlement of this case.

The mediator, Carl Horn, III, filed a “Letter Of Settlement” (Document No. 27) notifying the Court

that the parties reached a settlement on August 21, 2019. The Court commends the mediator,

counsel, and the parties for their efforts in resolving this matter.

          IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal in

this case on or before September 23, 2019.

          IT IS FURTHER ORDERED that “Invitation Homes, Inc.’s Motion To Dismiss”

(Document No. 13) and “CSHP One LP’s Partial Motion To Dismiss” (Document No. 16) are

DENIED AS MOOT.

          SO ORDERED.

                                      Signed: August 28, 2019
